NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



WANDA MANNS,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-1116
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Ita M. Neymotin, Regional Counsel, Second
District, and Stacy L. Sherman, Assistant
Regional Counsel, Office of Criminal
Conflict and Civil Regional Counsel, Fort
Myers, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa; and
Bilal Ahmed Faruqui and Allison C. Heim,
Assistant Attorneys General, Tampa
(substituted as counsel of record), for
Appellee.


PER CURIAM.
     Affirmed.


KELLY, KHOUZAM, and BLACK, JJ., Concur.




                             -2-